      Case 1:20-cv-02974-PGG-SLC Document 108 Filed 12/10/20 Page 1 of 1
                                                                The requested extension of time
                                                                untilSheppard,
                                                                       January Mullin,6,
                                                                   30 Rockefeller Plaza
                                                                                       Richter
                                                                                          2021 & Hampton LLP
                                                                                                  to submit
                                                                theNewstipulation     of 10112-0015
                                                                         York, New York   dismissal is
                                                                   212.653.8700 main
                                                                GRANTED.
                                                                   212.653.8701 fax
                                                                    www.sheppardmullin.com
                                                                The Clerk of Court is respectfully
                                                                    Jonathan Stoler
                                                                directed    to close
                                                                    212.634.3043  direct the Motion at
                                                                    jstoler@sheppardmullin.com
                                                                ECF No. 107.
December 9, 2020
                                                                SO ORDERED              12/10/2020
VIA ECF

Hon. Sarah L. Cave
U.S. Magistrate Judge
U.S. District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Precision Medicine Group, LLC, et al. v. Blue Matter, LLC, et al., Case No. 1:20-cv-02974

Dear Magistrate Judge Cave:

This firm represents the plaintiffs, Precision Medicine Group, LLC, PRECISIONadvisors Group,
Inc., and Precision Medicine Group Holdings, Inc. (collectively, “Precision” or the “Company”) in
the above-referenced matter. We write jointly with counsel for defendants Naina Ahmad
(“Ahmad”) and Jose Jauregui (“Jauregui”) regarding Your Honor’s order dated November 25,
2020, directing the parties to submit a stipulation of dismissal for Judge Gardephe’s approval by
today, December 9th.

While the parties are close to executing a final agreement, certain terms which are confidential
contain waiting periods required by law which necessitate the parties’ request for an extension of
Your Honor’s original deadline to file a stipulation of dismissal until January 6, 2021.

Thank you for Your Honor’s consideration of this request.


Respectfully submitted,



Jonathan Stoler
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

cc:     Counsel for all parties (via ECF)

SMRH:4842-3856-9940.2




2867356.1 116429-103238
